Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 41-45 and 108-112 drawn to method and system for tracking data storage access comprising: storing, in a memory of a data storage device in a computing system, a list of storage ranges in the data storage device and a set of monitored storage ranges, where each monitored storage range in the set of monitored storage ranges is within the storage ranges in the list of storage ranges; receiving, by a receiver of the host controller, a data action request from a host device in the computing system, the data action request including a data command and an affected data item; executing, by the host controller, the data command; identifying, by the host controller, a storage location for the affected data item, wherein the storage location is included within one of the set of monitored storage ranges; and storing, in a data access log in the data storage device, a log entry indicating access to the one of the set of monitored storage ranges.
II. Claims 46-55 and 113-122 drawn to method and system for clearing unused flash memory comprising: storing, in a flash memory storage device in a computing system, a plurality of data storage blocks, wherein each data storage block is capable of storing one or more data items: detecting, in a host controller 
The inventions are independent or distinct, each from the other because: inventions group I and group II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed; and the subcombination has separate utility such as clearing unused flash memory, as shown above.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that 
During a telephone conversation with Charles Wieland on 11/30/2021, a provisional election was made without traverse to prosecute the invention of group I, claims 41-45 and 108-112.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 46-55 and 113-122 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 41-45 and 108-112 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2005/0166085), hereinafter referred to as Thompson in view of Shilane et al. (US 10,509,769), hereinafter referred to as Shilane. 

Referring to claim 41, Thompson teaches, as claimed, a method for tracking data storage access, comprising: storing, in a memory of a data storage device in a computing system, a list of storage ranges in the data storage device and a set of monitored storage ranges (i.e.-managing user data blocks of disk 124 and a list of logical blocks, page 1, lines 1-4 and 14-16), where each monitored storage range in the set of monitored storage ranges is within the storage ranges in the list of storage ranges; receiving, by a receiver of the host controller, a data action request from a host device in the computing system (i.e.-receiving a storage access operation, page 4, ¶38, lines 1-3), the data action request including a data command and an affected data item (i.e.-the request including a write command and LBA range including updated data, page 4, ¶38, lines 6-10): executing, by the host controller, the data command (i.e.-perform the write operation, page 4, ¶38, lines 10-11); identifying, by the host controller, a storage location for the affected data item (i.e.-page 4, ¶41, lines 4-6), and wherein 
However, Thompson does not teach storing, in a data access log in the data storage device, a log entry indicating access to the one of the set of monitored storage ranges. 
On the other hand, Shilane discloses method and system to efficiently track I/O access by storing, in a data access log in the data storage device, a log entry indicating access to the one of the set of monitored storage ranges (col. 4, lines 26-36 and col. 5, lines 25-29).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Thompson and incorporate the step of: storing, in a data access log in the data storage device, a log entry indicating access to the one of the set of monitored storage ranges, as taught by Shilane. The motivation for doing so would have been to maintain a detailed history of I/O accesses given limited memory and I/O availability without adversely impacting system performance. 

As to claim 42, the modified Thompson in view of Shilane teaches the method of claim 41, wherein the log entry further includes the data command and an indication of the affected data item (see Shilane, col. 8, lines 50-54 and 25-27).

As to claim 43, the modified Thompson in view of Shilane teaches the method of claim 41, wherein the log entry further includes a timestamp and user information associated with a user of the computing system (see Shilane, col. 4, lines 23-25).

As to claim 44, the modified Thompson in view of Shilane teaches the method of claim 41, wherein the data access log is stored in the memory of the data storage device (see Shilane, col. 6, lines 37-39).

As to claim 45, the modified Thompson in view of Shilane innately teaches the method of claim 41, wherein the memory of the data storage device is separate from a storage area used to store the affected data item (see Shilane, col. 8, lines 64-67).

Referring to claims 108-112, the claims are substantially the same as claims 41-45, hence the rejection of claims 41-45 is applied accordingly.

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571) 270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dr. Henry Tsai, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

/ELIAS MAMO/
Primary Examiner, Art Unit 2184